Citation Nr: 0402870	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  98-11 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bleeding esophageal 
varices.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to an initial disability evaluation higher 
than 10 percent for asbestos-related pleural disease with 
calcified pleural plaques.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
August 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
asbestos-related pleural disease and assigned an initial 
rating of 10 percent thereto, and which denied entitlement to 
service connection for bilateral hearing loss, tinnitus, 
bleeding esophageal varices, a low back disability, and a 
cervical spine disorder, all as being not well-grounded 
claims.  The veteran's claims folder is now serviced by the 
RO in St. Petersburg, Florida.

The Board notes that the veteran appealed a June 2002 denial 
of an increased rating for psychophysiological 
gastrointestinal reaction and requested an increase in the 
disability ratings assigned for all service-connected 
disabilities.  The St. Petersburg RO issued a statement of 
the case in January 2004 with respect to the claim of 
entitlement to a higher rating for a gastrointestinal 
reaction and the veteran has yet to submit a VA Form 9, 
Appeal to Board of Veterans' Appeals, to perfect his appeal 
of that issue.  The veteran's appeal for a higher rating for 
asbestos-related pleural disease is before the Board on 
appeal.  The only remaining service-connected disability is 
the residuals of a cerebral concussion.  Thus, the only 
issues now before the Board are those set forth on the title 
page of this decision.  The Board refers the veteran's 
request for a compensable evaluation for the residuals of a 
cerebral concussion to the RO for consideration.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The veteran filed the claims here on appeal in December 1996 
and the RO rendered its rating decision in September 1997.  
The veteran appealed the rating decision, a statement of the 
case was issued, the veteran perfected his appeal, and a 
supplemental statement of the case was issued in May 1999.  
There has been no subsequent rating action and no 
supplemental statements issued since that time.

In November 2000, during the course of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] was signed.  The VCAA 
disposed of the need to submit a well-grounded claim in order 
to have VA assistance in developing claims by redefining the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent now requires that VA advise 
a claimant not only of his own responsibilities with respect 
to gathering evidence, but of VA's responsibilities in 
obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) recently emphasized VA's need to advise a 
claimant that he should submit any and all evidence 
pertaining to his claims.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  The Board points out at 
this juncture that the Court in Pelegrini found that the time 
to provide a claimant with proper VCAA notice is before an 
initial unfavorable decision on the claim.  See Pelegrini, 
supra., slip. op. p. 13.  Because the initial unfavorable 
decision in this case was rendered prior to the enactment of 
the VCAA, it is obvious on its face that notice could never 
have been given before the initial unfavorable decision.  

Since the RO issued its supplemental statement of the case in 
May 1999, the veteran has submitted additional medical 
evidence and undergone several VA examinations.  He has not, 
however, waived his right to have the RO consider that 
evidence prior to appellate consideration by the Board.  The 
veteran submitted medical opinions in 2002 linking his 
hearing loss and back disability to his active service.  He 
also identified continuing treatment of all of his 
disabilities and signed release forms for VA to obtain his 
treatment records in July 2002.  Accordingly, in an effort to 
fully and properly develop all claims here on appeal, updated 
treatment records should be obtained and the veteran should 
be scheduled for VA examinations to determine the etiology of 
each of his alleged service-connected disabilities as well as 
the severity of his service-connected asbestos-related 
pleural disease. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Therefore, this matter is remanded for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

2.  The RO should obtain all private and 
VA treatment records identified by the 
veteran, including those identified by 
the veteran in July 2002 when he supplied 
VA with release forms to obtain the 
private records.


3.  After receipt of any and all 
available evidence identified by the 
veteran, the RO should schedule the 
veteran for appropriate VA examinations 
to determine (a) the severity of his 
asbestos-related pleural disease by 
physical examination and pulmonary 
function study, (b) whether it is it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
bilateral hearing loss and tinnitus are 
results of service-related noise 
exposure, (c) whether it is it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any diagnosed esophageal varices are 
secondary to the veteran's service-
connected gastrointestinal disorder 
and/or period of active service, and (d) 
whether it is it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any low back 
and/or cervical spine disorder(s) is the 
result of active service as opposed to 
the intervening injury for which the 
veteran describes receiving workman's 
compensation.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  Additionally, the examiner is 
advised that all opinions expressed must 
be supported by complete rationale.  The 
report must be legible.

4.  When the development requested has 
been completed, the issues on appeal 
should again be reviewed by the RO on the 
basis of the additional evidence and 
decided on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
to perform additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




